DETAILED ACTION    
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rahman et al. US 20160270139
See detailed rejection below
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. US 20180124612 herein after Babaei in view of Nagasaka et al. US 2019/0045402 herein after Nagasaka and in further view of Rahman et al. US 20160270139 herein after Rahman
Regarding claim 1, Babaei disclose a handover control method, adapted to a base station supporting a dual connectivity (DC) technology  (see para. 117, E-UTRAN may support Dual Connectivity (DC) operation), determining whether the handover request response comprises DC information (see fig. 12,  SeNB addition request which carry SCG config info then the SeNB addition request Acknowledgement which carry SCG- Configuration). Babaei disclose all the subject matter but fail to explicitly mention and the handover control method comprising: transmitting a handover request, receiving a handover request response, wherein the handover request (see fig. 8 and 9, Steps 106-109, transmitting a handover request and receiving the handover request response), determining whether the handover request response comprises DC information, wherein the DC information comprises a user equipment (UE) context kept indicator information element (IE) (see para. 156, handover is executed between the MeNBs without changing the SeNB in a case where dual connectivity (DC: Dual connectivity) is performed); in response to the handover request response not comprising the UE context kept indicator IE (see para. 157, When a handover is executed between the MeNBs without changing the SeNB in a case where dual connectivity (DC: Dual connectivity) is performed, the eNB may include, in the handover request acknowledge message, the holding information and the UE context holding indicator) wherein a person skilled in the art understand that the handover request acknowledge message may or may not include the holding information and the UE context holding indicator or sending an indication that the DC is not supported; generating new DC information related to releasing a DC configuration, and transmitting a handover command comprising the new DC information, wherein the handover command corresponds to the handover request response (see para. 155, The eNB 200-2 may newly create information indicating that the WT 600 holds the context information on the UE to include the created information in the handover request acknowledge message); and in response to the handover request response comprising the UE context kept indicator IE, transmitting the handover command contained in the handover request response directly, wherein the handover command comprises the UE context kept indicator IE comprised in the handover request response (see para. 157, When a handover is executed between the MeNBs without changing the SeNB in a case where dual connectivity (DC: Dual connectivity) is performed, the eNB may include, in the handover request acknowledge message, the holding information and the UE context holding indicator). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Nagasaka’s handover communication scheme into Babaei’s dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to enhance and optimize mobility and to reduce the signaling (or overhead) in a wireless communication system (see para. 166). Babaei and Nagasaka disclose all the subject matter but fail to  wherein the handover request response corresponds to the handover request and indicates that a target base station which sends the handover request response does not support the DC technology by not comprising, a user equipment (UE) context kept indicator information element (IE) of the handover request response. However, Rahman from a similar field of endeavor disclose wherein the handover request response corresponds to the handover request and indicates that a target base station which sends the handover request response does not support the DC technology by not comprising, a user equipment (UE) context kept indicator information element (IE) of the handover request response (see para. 32, 84-88, a request from a network node for signaling capability information to the network node, signaling to the network node, in response to the request, capability information that includes an indication of which carrier aggregation band combinations are supported by the mobile terminal for dual connectivity operation; the network can decide on dual connectivity capability of the UE for any band combination without explicitly signaling the dual connectivity capability per band in case UE supports DC on all band  combinations used for CA without DC). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Rahman’s Synchronization Capability in Dual Connectivity scheme into Babaei and Nagasaka dual connectivity scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to enhance and optimize mobility and to reduce the signaling (or overhead) in a wireless communication system.

Regarding claim 2, Babaei disclose wherein the DC information comprises at least one of a fullConfig-r9 information element (IE) (see para. 222, RRCConnectionReconfiguration Message such as fullConfig-r9), a Secondary cell group (SCG)-Configuration-r12 IE, and a New Radio (NR)-Config-r15 (nr-Config-r15) IE (see para. 187, SCG-Configlnfo such as SCG-Configlnfo-r12)
Regarding claim 3, Babaei disclose wherein the handover request response comprises the handover command, and the step of determining whether the handover request response comprises the DC information comprises: determining whether the handover command in the handover request response comprises the fullConfig-r9 IE, the SCG-Configuration-r12 IE, or the nr-Config-r15 IE, or determining whether the IE has value, so as to determine whether the DC information is included (see fig. 12,  SeNB addition request which carry SCG config info then the SeNB addition request Acknowledgement which carry SCG- Configuration).
Regarding claim 4, Babaei disclose wherein the step of generating the DC information related to releasing the DC configuration comprises: setting a choice field in the SCG-Configuration-r12 IE or the nr-Config-r15 IE to release (see para. 187, 188, the IE SCG-Configlnfo may be used by MeNB to request the SeNB to perform certain actions e.g. to establish, modify or release an SCG, and it may include additional information e.g. to assist the SeNB with assigning the SCG configuration. In an example, the direction of this message may be from Master eNB to the secondary eNB. An example, SCG-Configlnfo message may as follows in the table; drb-ToReleaseListSCG may include DRBs the SeNB is requested to release). 
Regarding claim 11, Babaei disclose all the subject matter but fail to explicitly mention further comprising: transmitting another handover request; receiving another handover request response which corresponds to the another handover request and comprises a UE context kept indicator IE and in response to the another handover request response comprising the UE context kept indicator IE, transmitting to a UE to be handed over another handover command which comprises the UE context kept indicator IE. However, Nagasaka from a similar field of endeavor disclose further comprising: transmitting another handover request (see para. 21, base station transmits the handover request message including the identifier of the WLAN termination device to the second base station) ; receiving another handover request response which corresponds to the another handover request and comprises a UE context kept indicator IE ((see para. 21, 156, handover is executed between the MeNBs without changing the SeNB in a case where dual connectivity (DC: Dual connectivity) is performed), and in response to the another handover request response comprising the UE context kept indicator IE, transmitting to a UE to be handed over another handover command which comprises the UE context kept indicator IE (see para. 157, When a handover is executed between the MeNBs without changing the SeNB in a case where dual connectivity (DC: Dual connectivity) is performed, the eNB may include, in the handover request acknowledge message, the holding information and the UE context holding indicator). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Nagasaka’s handover communication scheme into Babaei’s dual connectivity scheme. The method can be implemented in a wireless  (see para. 166).
		Regarding claim 7, the rejection is the same as claim 2.
Regarding claim 8, the rejection is the same as claim 3.
Regarding claim 9, the rejection is the same as claim 4.
Regarding claim 6, the rejection is the same as claim 1.
Regarding claim 12, the rejection is the same as claim 11.
Regarding claim 6, Babaei further disclose a base station, supporting a DC technology, and the base station comprising: a transmitter, configured to transmit signals; a receiver, configured to receive signals; a processor, coupled to the transmitter and the receiver, and configured to execute (see para. 110, the base station may include at least one communication interface, at least one processor; According to aspects of an embodiments, transceiver(s) may be employed. A transceiver is a device that includes both a transmitter and receiver. Transceivers may be employed in devices such as wireless devices, base stations, relay nodes, and/or the like). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 5712723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        

/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463